Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-4, 6, 7, 10-14, 16, 17, 20-24 are pending in this application.


Response to Arguments

Applicant’s amendments with respect to claims rejected under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  The pre-AIA  35 U.S.C. 103(a) rejection of claims 1-8 and 10-25 has been withdrawn. 



Allowable Subject Matter

Claims 1-4, 6, 7, 10-14, 16, 17, 20-24 are allowed over the prior art of record.

John teaches a method of “providing additional data with a tag that can identify, for example, the tag type, context, or many other categories of metadata to connect that tag to live content” and “Users can generate a tag type or select a tag type from a list of predefined or suggested types. The system can also generate tag types based on the tag context, content, author, timing, content of the associated media event, and so forth.”.  The method classifies tags into various types by creating tags associated with one or more resources (see [0008], [0021] - [0023]. [0064]).  The tags are categorized into at least one tag type and then registered and stored (see [0021] – [0023], [0068]).  

McMillan teaches a method of generating tags associated with content by extracting values the content and creating one or more tags based on analyzing the extracted values (see [0014], [0020]).  In creating tags McMillan analyzes the content data store for content identified on a list of invalid tags (see [0019]).  Furthermore, “The central facility 120 may also validate the tags when identifying information and/or attribute data for media content is received with the tags. In other words, the central facility 120 compares the tags (i.e., the information represented by the tags) to other identifying information (e.g., watermarks, signatures) and/or attribute data to identify invalid tags. For example, the central facility 120 may compare an SID retrieved from a tag to an SID extracted from a watermark or code embedded in or otherwise associated with the media content” and “The example central facility stores a listing of invalid tags (e.g., in the tag access database 124) to prevent those tags from being used to credit presentation records. The central facility 120 may also notify the content data store 104 that an invalid tag is being used. Such notification may be electronically transmitted or may be manually performed by an operator of the central facility” (see [0043]).

The prior art of record, alone or in combination with each other, does not expressly teach a method of tagging a resource in a network with a tag belonging to a tag type, the method comprising: creating, using a processor, a tag and relating the tag to the resource; categorizing the tag into a tag type; registering the tag type in a registry; associating tag type attributes to the tag type; associating a subset of the tag type attributes of the tag type to the tag; associating a tag type attribute value to each member of the subset of the tag type attributes of the tag; storing the tag, the tag type, the subset of tag type attributes of the tag, and associated tag type attribute values; triggering, using the processor, a dynamically linkable executable program logic based on the subset of tag type attributes and the tag type attribute values; and creating the tag type before or during the creation of the tag, wherein the creation of the tag type comprises comparing a newly created tag type with a predefined list of tag types, and the creation of the tag type comprises blocking the creating of a new tag type based on the comparison.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McMillan et al., US 2012/0265735. [0019], “the identity analyzer 106 may query the content data store 104 for content that is not yet associated with a tag, for content identified on a list of invalid tags, etc,” [0043], “The example central facility stores a listing of invalid tags (e.g., in the tag access database 124) to prevent those tags from being used to credit presentation records. The central facility 120 may also notify the content data store 104 that an invalid tag is being used. Such notification may be electronically transmitted or may be manually performed by an operator of the central facility.”
Butterfield et al., US 2006/0242139. [0046] “The system designer may, for example, set up the score computation to decrement the thus-far accumulated score by a predetermined score offset percentage assigned to a media object having a tag or other metadata on a "blacklist." Because a media object may be associated with more than one blacklisted tag, the score offset value may be chosen to be the greatest score offset associated with those tags”
Fujisawa et al., US 2003/0234718. [0051] – [0052] “For example, when an error code has been set, the applicable identification number, and the information on the RF-ID tag determined to be an error are stored in the blacklist database 131 (FIG. 7) created according to the designated specifications. More specifically, the tag data, date, time, ID reader device, operator ID and process ID are stored in the blacklist database”
Johnson et al., US 2009/0012991. [0172], “Users may not be permitted to enter the same tag name more than once. If a seller attempts to enter the same tag name more than once, they may be presented with an error message. Users may be restricted blacklist words in tag fields in the same manner as title and description.”
Arumugam et al., US 2011/0077936

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169